Case 2:1

coco Oo YN DH OH BP WY NY Ke

RO NM NO NR ON Re RO Se i ei a oe eo ee

9-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page1of39 Page ID #:359

Yuri Voronin (SBN 206325)
LAW OFFICES OF YURI VORONIN

14011 Ventura Blvd. Suite 212W

Encino, CA 91423

el (818) 906-9900
Fax: (818) 906-9904
Email: yvoronin@lawyer.com

Attorneys for DEFENDANTS,
GOLDEN AGE HOME CARE, INC.
& ROBERT PARKENS

COMPANY,

vs.

VLADIMIR LUKASHIN; OKSANA
FAERMAN; GOLDEN AGE HOME CARE
INC. and ROBERT PARKENS

Defendants.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION - LOS ANGELES

TRANSAMERICA LIFE INSURANCE Case No. 2:19-cv-00662-SVW-JPR

[Assigned to:

Plaintiff, Hon. STEPHEN V. WILSON &

Hon. JEAN P. ROSENBLUTH (Magistrat
Judge)/

DECLARATION OF YURI VORONIN,
COUNSEL FOR DEFENDANTS
GOLDEN AGE HOME CARE, INC. &
ROBERT PARKENS WITH RESPECT
TO DEFENDANT VLADIMIR
LUKASHIN’S EX PARTE
APPLICATION TO CONTINUE TRIAL

Complaint filed: January 29, 2019

Trial Date: January 21, 2020

 

 

 

 

DECLARATION OF YURI VORONIN
1

 
Case 2:1

Oo Oo YD DH OA BP W PHO Ye

NR NR NO RO NRO a ea ea ea a a

D-CV-00662-SVW-JPR Document 46 Filed 11/18/19 Page 2 of 39 Page ID #:360

I, YURI VORONIN, declare and say as follows:

1, I am an attorney at law licensed to practice before all the courts of
the State of California, and am the attorney of record for Defendants GOLDEN
AGE HOME CARE INC. and ROBERT PARKENS. The following is based upon
my personal knowledge, information and belief, and if called upon to testify
thereto, I could and would do so competently.

2. This declaration is submitted in relation to Defendant Vladimir
Lukashin’ Ex Parte Application to Continue Trial and Related Pre-Trial
Deadlines filed on November 15, 2019 (ECF No. 45). Specifically, there is a
dispute among the parties regarding whether, or not, the Court set a Discovery
Cutoff date at any time, and if so, whether the Discovery Cutoff Date was
extended/continued when the Court granted Plaintiff Transamerica Life
Insurance’s Motion to Continue Trial by Order entered August 26, 2019 (ECF
No. 40).

o. Defendants Golden Age and Parkens position with respect to
Discovery is the discovery cutoff date has passed, and based thereon, absent a
Motion to Extend Discovery, no further discovery is warranted.

4, Specifically, at the Initial Status Conference on April 10, 2019, the
Court orally set a Discovery Cutoff date of August 26, 2019, and such
Discovery Cutoff Date is reflected in the Reporter’s Transcript of Proceedings. A
true and exact copy of the Reporter’s Transcript of Proceedings is attached
hereto, marked Exhibit “1” and incorporated herein by reference as though

fully set forth. [Highlighting added on page 21 of the Transcript]

 

 

DECLARATION OF YURI VORONIN
2

 
Case 2:1

So Oo > DH OH BP WH HY

BND ND RD NR OD ia ae ea ea a

D-CV-O0662-SVW-JPR Document 46 Filed 11/18/19 Page 3o0f39 Page ID #:361

In relevant part:

“THE COURT: And either side can make a dispositive motion at any
time they deem appropriate. The discovery cutoff will be at the end of
August.

THE CLERK: That will be August 26, 2019.

THE COURT: All right. Thank you. Thank you.

THE CLERK: All rise. Court is now adjourned.”

[See Exhibit “1” - Reporter’s Transcript of Proceedings at Page 21, Lines 13-16].

5. Transamerica acknowledged and confirmed the existence of the
August 26, 2019 Discovery Cutoff Date by referencing the Discovery Cutoff
Date in its prior Ex Parte Motion to Continue Trial (ECF No. 39 at page 7, Line
17, and page 11, Line 19), as well as the supporting Declaration of Katharine
Mooney (ECF No. 39-1 at page 4, Line 1).

6. However, contrary to its own prior acknowledgment and
admissions regarding the existence of the Discovery Cutoff Date, Transamerica
now takes the contrary position, specifically, alleging that the Court never set a
Discovery Cutoff Date to begin with. Such position is factually inaccurate, as
set forth in the Reporter’s Transcript of Proceedings (April 10, 2019 — Exhibit
1), and otherwise contrary to Transamerica’s Ex Parte Motion to Continue Trial
(ECF No. 39 at page 7, Line 17 and page 11, Line 19), as well as the supporting
Declaration of Katharine Mooney (ECF No. 39-1 at page 4, Line 1).

t. The fact that the Court revised Movant Transamerica’s proposed
Order to Continue Trial (ECF No. 39-3), which included a proposed new
Discovery Deadline of December 24, 2019 (ECF No. 39 at page 2, Line 8)

further contradicts Transamerica’s present position that there was no

 

DECLARATION OF YURI VORONIN
3

 

 
Case 2:1

Oo Oo HN DH OH SP WY YN

oo 1 DH wh Ff WY YF CO OBO OH DR A SF WD YN KF CS

Q-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 4of39 Page ID #:362

previously set Discovery Cutoff date. In fact, Transamerica’s arguments on the
issue defy logic and beg the question - if there was no prior Discovery Cutoff
date set by the Court, why would Transamerica request a new/ continued
Discovery Deadline?

8. When the Court ultimately granted Transamerica’s Motion to
Continue Trial, the entered Order Continuing Trial (ECF No. 40) replaced the
language proposed by Transamerica (Discovery Deadline of December 24, 2019
[See ECF No. 39 at page 2, Line 8]) with - “Refer to Civil Trial Preparation
Order (Dkt #34)” (ECF No. 40). Thus, based on the language of the entered
Order to Continue Trial (ECF No. 40), as revised by the Court before entry
thereof, no new Discovery Deadline/Cutoff was set, such that the original
Discovery Cutoff Date of August 26, 2019, as set by the Court at the Initial
Status Conference on April 10, 2019, remains in effect [See Exhibit “1” -
Reporter’s Transcript of Proceedings at Page 21, Lines 13-16]. Based thereon,
Defendants Golden Age and Parkens’ position on the issue of Discovery is that
no further Discovery is to be had, absent an appropriate Motion and Order of
the Court to Extend the Discovery Cutoff of August 26, 2019. In that
connection, I so advised all counsel via e-mail on October 21, 2019 after
learning of Transamerica’s intent to set and proceed with Depositions of non-
parties in November 2019, and parties in December 2019. The exact language

of said e-mail is set forth below:

On Oct 21, 2019, at 5:49 PM, Yuri Voronin <yvoronin@lawyer.com> wrote:

 

“Dear Counsel for All Parties and Parties in Interest:

As you know, at the 4/12/19 Status Conference, among
other things, the Court set a Discovery Deadline and

 

 

DECLARATION OF YURI VORONIN
4

 
Case 2:1

Oo co YT A Wm BP WwW wB &

NO BO BND OBR meee ee ein

9-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 5 of 39 Page ID #:363

Dispositive Motion Cutoff of August 26, 2019. In that
connection, when Transamerica filed its Motion to Continue
Trial, the foregoing cutoff was referenced in attorney
Katharine Mooney's supporting Declaration (Declaration of
Katharine Mooney [Doc 39-1] at paragraph 13, pages 3-4).

In addition to seeking to continue the Trial Date, Plaintiff
also sought a new Discovery cutoff date and referenced that
all defendants were granted 30 day discovery response
extensions. On that note, in Plaintiffs proposed Order (Doc
39-3), in relevant part, Plaintiff included a new proposed
Discovery Deadline/ Cutoff of December 24, 2019: however,
when the Court ultimately entered the Order continuing
Trial on 8/26/19 [Doc 40], the Court made various
revisions to Plaintiff's proposed Order, in relevant part,
completely removing the language regarding the proposed
December 24, 2019 cutoff, replacing that language with:
"Refer to Civil Trial Preparation Order (Dkt #34)" .... however,
the Civil Trial Preparation Order is silent as to a discovery
cutoff - only discovery dispute procedures at page 4,
paragraph D.1. are set forth, which Defendants Golden Age
Home Care Inc. and Robert Parkens therefore interpret as a
refusal by the Court to alter or extend the previously set
Discovery Cutoff date of August 26, 2019 as announced by
the Court on April 12, 2019.

PLEASE TAKE NOTICE that Defendants Golden Age Home
Care Inc. and Robert Parkens interpretation of all the facts,
based on documents filed with the Court, the Court's April
12, 2019 scheduling of the August 26, 2019 discovery
cutoff, and the Court's Order [Doc 40], is that the Court
never extended the original discovery cutoff date, despite
Plaintiff's request, specifically rejecting said request by
revising the proposed Order previously lodged by Plaintiff
with its Application to to continue Trial. With that said,
Defendants Golden Age Home Care Inc. and Robert Parkens
did however agree to an extension of the discovery cutoff
date by 30 days based on Transamerica's granting of 30
day extensions related to Discovery served on 5 /24/19 and
6/6/19, respectively, both of which were responded to on
7/18/19 and 7/23/19 respectively. Thus, with a 30 day
extension of the August 26, 2019 discovery cutoff by
agreement, the discovery cutoff was extended to/ through
September 25, 2019. If there was a different agreement
pertaining to Defendant Lukashin, neither I nor my clients

 

 

DECLARATION OF YURI VORONIN
5

 
Case 2:1

So Oo YTD On SP W Ye

NM BOO BRO BRD OBR wee ea ae
Seki agrnRSvbetsCGCerRRRBEBHAS

9-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 6of39 Page ID #:364

are aware of it, and is of no consequence to my clients in
any event.

Based on the foregoing, Defendants Golden Age Home Care
Inc. and Robert Parkens take the legal position that the
only appropriate discovery after September 25, 2019 is
related discovery propounded and responded to prior to
September 25, 2019, with the meet and confer process with
Plaintiff as to Defendants Golden Age Home Care Inc. and
Robert Parkens discovery responses served on Plaintiff on
7/18/19 and 7/23/19, respectively, having been completed
on 10/15/19. Defendants Golden Age Home Care Inc. and
Robert Parkens therefore object to any and all new
discovery after September 25, 2019, including Depositions
of any party or non-party, and written discovery of any
nature whatsovever. As such, Defendants Golden Age Home
Care Inc. and Robert Parkens shall not agree to be deposed,
and object to any pending depositions that have been
scheduled, if any, or are in the process of being scheduled,
by any party, and reserve the right to exclude/seek
exclusion of any such evidence at Trial.

Lastly, Defendants Golden Age Home Care Inc. and Robert
Parkens still have not been notified as to how/when
counsel for Defendant Lukashin intends to proceed given
the 10/16/19 filing of a Notice of Unavailability which
makes Defendant Lukashin's counsel unavailable for
anything after October 28, 2019, and, of particular
importance, the Final PreTrial Conference [1/13/ 2020],
Trial [1/21/2020], in addition to requisite conferences of
counsel to participate in and jointly prepare / submit pre-
Trial Stipulations and documents, and through the entire
month of February 2020. However, Defendants Golden Age
and Parkens take no position of Defendant Lukashin's
counsel's unavailability and are prepared to proceed with
Trial as scheduled, especially given the passing of the
discovery cutoff date. Thus, if or when counsel moves the
Court to continue Trial, Defendants Golden Age and
Parkens will at that time participate in any requisite meet
and confer on the subject.

Thank you.

Yuri Voronin, Esq.”

 

 

DECLARATION OF YURI VORONIN
6

 
Case 2:119-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 7 of 39 Page ID #:365

oOo Oo 1H OT BP WH YH eK

ho BO BO BRD OR eee ee

9. At no time, including the date of this Declaration, some 12 weeks
after entry of the Court’s Order to Continue Trial (ECF No. 40), did Plaintiff
Transamerica move this Court to Clarify its Order entered on August 26, 2019,
which, on its face, did not set a new Discovery Cutoff Date.

10. There is no reason to believe that the Court acted capriciously in
refusing to extend the Discovery Cutoff Date beyond the original August 26,
2019 Cutoff date. The Court continued the Trial at Transamerica’s request, for
a period of time that the Court deemed appropriate. However, Plaintiff
Transamerica is apparently unsatisfied with the relief actually granted it, and
now makes contradictory arguments on the issue of the Discovery Cutoff.

11. Nothing prevented Plaintiff Transamerica from completing all
Discovery prior to the August 26, 2019 Cutoff date. In that connection, Plaintiff
Transamerica did not set a single Deposition, or move the Court to Compel
Discovery, or further responses to Discovery prior to the Discovery Cutoff date.
In that regard, at least as to Defendants Golden Age and Parkens, Plaintiff
Transamerica was served with discovery their respective discovery responses
over a month before the Discovery Cutoff date (July 18, 2019 and July 23,
2019, respectively). On that note, Defendants GOLDEN AGE HOME CARE,
INC. and ROBERT PARKENS had agreed with Transamerica to consensually
extend the Discovery Cutoff date by 30 days based on Transamerica’s having
granted a response deadline extension of 30 days to Transamerica’s last round
of written Discovery. Thus, Defendants Golden Age and Parkens had consented
to continue to engage in Discovery through September 25, 2019 [30 days
beyond the August 26, 2019 Discovery Cutoff Date]. However, Plaintiff
Transamerica failed to engage in any further Discovery through the month of
September 2019, with the exception of sending its so called Deficiency Letter

on September 20, 2019 regarding Defendants Golden Age and Parkens

 

 

DECLARATION OF YURI VORONIN
7

 
Case 2:1

oO fo SDH On BP WwW LY

NO NO NHN NO WN WHY YH He = =| SF OS OS el

9-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 8 of 39 Page ID #:366

discovery responses served on Plaintiff Transamerica, at the latest, on July 23,
2019 — 59 days after being served with discovery responses.

12. Given the totality of the facts and circumstances, Plaintiff
Transamerica has not been nearly as diligent as it would have this Court
believe, and should not be bailed out for failing to act timely to complete
Discovery and/or to seek clarification from the Court regarding the Discovery
Cutoff issue. Thus, although continuing the Trial and Pre-Trial Conference
dates may be warranted based on attorney Julia Sklar’s period of
unavailability, there should be no further discovery for any party, except for
pending law and Motion related to Discovery completed prior to the August 26,
2019 Discovery Cutoff date.

13. Lastly, in the event that the Court determines that discovery has
not been cut off, Defendants Golden Age and Parkens posit that all discovery,
of any nature or as to any party or non-party, should be stayed in its entirety
throughout the course of attorney Julia Sklar’s period of unavailability for it is
fundamentally unfair for active litigation to proceed as to some defendants, and
not as to others — stated otherwise, the case should either be stayed as

requested by attorney Julia Sklar’s, or not at all.

I declare under penalty of perjury under the Laws of the United States

that the foregoing is true and correct.

Executed this_18" day of November 2019, at Los Angeles, California.

By: __/s/ Yuri Voronin
Yuri Voronin - Declarant

 

DECLARATION OF YURI VORONIN
8

 

 
Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 9of39 Page ID #:367

EXHIBIT 1
Case 2:19-cv-00662-SVW-JPR

10

11

l2

13

14

15

16

17

18

19

20

21

22

23

24

2o

Document 46 Filed 11/18/19 Page 10 of 39 Page ID #:368

 

 

TRANSAMERICA LIFE INSURANCE

COMPANY,

VS.

VLADIMIR LUKASHIN,

PLAINTIFF,

UNITED STATES OF AMERICA
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

HONORABLE STEPHEN V. WILSON,

UNITED STATES DISTRICT JUDGE PRESIDING

08-1404 R

DEFENDANT.

 

REPORTER'S TRANSCRIPT OF PROCEEDINGS
WEDNESDAY, APRIL 10, 2019
AM. SESS LON
LOS ANGELES, CALIFORNIA

SHERI S. KLEEGER, CSR 10340
FEDERAL OFFICIAL COURT REPORTER
312 NORTH SPRING STREET, ROOM 402
LOS ANGELES, CALIFORNIA 90012
PH: (213)894-6604

 

 
Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 11 of 39

10

hel,

12

13

14

15

16

17

18

19

20

21

22

23

24

2a

Page ID #:369

 

 

APPEARANCES OF COUNSEL:

ON BEHALF OF PLAINTIFF:

MICHAEL RAFALKO, ESQUIRE
KATHERINE MOONEY, ATTORNEY AT LAW
ON BEHALF OF DEFENDANT:

JULIA SKYLAR, ATTORNEY AT LAW
YURI VORONIN, ESQUIRE

 

 
112

VL:

Leis

11:

11s

Tis

124

11

Le

11%

118

114

dl.

Laas

11

11:

Ey

ll:

11:

Ts

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 12 of39 Page ID #:370

O7:

O7:

OVS

O08:

Os:

O8:

:08:

08:

FOG

O08:

:08:

O08:

08:

08:

O75

OT

OF

OF:

08:

O8:

42

45

49

51

92

54

og

02

04

04

07

1a

14

is

18

21

22

26

33

39

10

Ll

12

Ls

14

15

16

Lf

Lit

19

20

21

22

Ag

24

eo

 

 

LOS ANGELES, CALIFORNIA; WEDNESDAY, APRIL 10, 2019

A.M. SESSION

THE CLERK: Calling Item 1, CV-19-00662:
Transamerica Life Insurance Company versus Vladimir
Lukashin.

Counsel, please make your appearances.

MS. SKYLAR: Good morning, Your Honor.

Julia Skylar for the defendant Lukashin.

MR. VORONIN: Good morning, Your Honor.

Yuri Voronin for defendants Robert Parkens
and Golden Age Home Care.

MR. RAFALKO: Good morning, Your Honor.

Michael Rafalko on behalf of plaintiff
Transamerica. And I'm joined in the office today by my
colleague Katharine Mooney.

THE COURT: Can you hear me now,

Mr. Rafalko?

MR. RAFALKO: Yes, sir, I can very well.

THE COURT: Okay. Good. So this is a
status conference, and it's designed to give the Court
some understanding of the case beyond the pleadings. No
decisions of any consequence will be made at the status

conference. It's more informational and managerial.

 

 
Tle

11

Lis

11:

118

11

17:

TT. é

At §

es

Els

11:

Es

Li:

11:

SEE

Li:

alt

11

ll:

11:

IT:

Tt

L1:

11:

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 13 of 39 Page ID #:371

08:

:09s

:10:

08:

08:

O8:

09:

OS:

OS:

09:

O9:

09:

OS:

O9:

09:

09:

OS:

O39"

09:

10:

TO

10:

10s

10:

..Ges

47

Sl

28

39

04

12

18

26

a1

35

38

4l

4l

46

49

Sl

34

58

O01

05

07

09

13

17

193

10

ald

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

So could you tell me, Mr. Rafalko, what your
evidence is at this point if the case were to be tried
now.

I understand the outline is that the
defendant made a claim. The company paid the claim, or
paid a substantial amount of money toward the claim, and
is now attempting to get back what it paid because it
claims that the defendant, along with certain
caregivers, defrauded her -- defrauded the company. Is
that essentially it?

MR. RAFALKO: Yes, that's absolutely
correct, Your Honor.

THE COURT: So what evidence do you have now
that would establish your case?

MR. RAFALKO: Certainly, Your Honor.

I think what probably sets this case apart
from other fraud cases over which the Court may have
presided is the fact that this was an Lnvestigeétion that
was conducted by the company over a truly protracted
period of time, more than a year in fact.

Over the course of that more than a year
period, there were multiple rounds of surveillance that
were obtained on both Mr. Lukashin, who is the lead
defendant in this case and was insured under

Transamerica's policy, and also on Ms. Faerman, who

 

 
Te

Ed.

112

112

14.4

11

L1.3

Sel

At:

Tt:

deg

11:

das

11

Lis

L1:

AL

11s

114

hel

1d.

11

dik;

#13

11:

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 14 of 39 Page ID #:372

210%

£10:

e110:

weet

sil

10:

10:

10:

10:

LOY

10%

10%

di:

Lis

a

113

1.4.3

113

La

Lat

GE

1:

Tis

I1;

11:

23

27

30

38

37

46

oe

34

36

00

04

08

il

14

18

23

26

30

33

36

:40

42

45

49

10

1.

12

1L3

14

L5

16

Ll?

18

Le

20

21

22

23

24

25

 

 

purported to be the caregiver who was supposedly
providing care to Mr. Lukashin and Charging him for
care, which was then being reimbursed by Transamerica.

In terms of having obtained the surveillance
video what was observed was the fact that Mr. Lukashin
was report -- and Ms. Faerman were reporting to
Transamerica that he was -- suffered from fairly severe
functional deficit and inability to perform his
activities of daily living.

What was observed on video, by contrast, was
completely the opposite of that, that in fact he was a
perfectly normal, functioning member of society with
absolutely no functional limitations whatsoever.

in. addi Cioh te thak,. on multiple occasions
Mr. Lukashin was required to meet either with assessors
on behalf of the company who would come to periodically
re-assess him for benefits, essentially to determine
whether he had a continuing eligibility to receive
benefits. And in conjunction with those meetings,
Mr. Lukashin repeatedly and uniformly feigned an
inability to perform his activities of Caily laiswderg,
which is the trigger for the policy, and then
immediately thereafter, as soon as the assessment would
conclude, would be observed on video behaving in a

manner that was completely different than what he had

 

 
Pt §

Als

11:

a ale

Ls

Tis

Lg

11:

lig

Ts

ra

Tia

li:

11:

Lis

li:

ll:

11:

11:

li:

Lis

Js

Ts

Lis

1

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 15 of 39 Page ID #:373

Ta

LL

Ls

12:

le:

L2s

I2Zs

12:

123

2 Ll2':

le:

12:

13%

13:

13:

13:

13:

13

13:

Loe

13:

LOY

13%

LSet

51

54

59

10

21

26

ao

37

43

47

49

32

56

00

04

a9

12

LS

17

20

241,

24

28

29

34

10

11

12

13

14

15

16

17

18

9

20

pol.

22

Zo

24

25

 

 

just minutes before reported to the medical provider.

THE COURTS? Can you define with more
specificity what the policies means activities and daily
living, and what was the observation of the -- of
Lukashin when these follow-up visit were made by
Transamerica and how -- how much time afterwards was he
observed acting differently. In other words, on the
video what is he observed doing and what did he claim
that he wasn't able to do?

MR. RAFALKO: Certainly, Your Honor.

So within the policy that is held by
Mr. Lukashin, there are six activities of daily living,
which I will define in just a moment. And in order to
trigger benefits, an insured has to be unable to perform
two of those activities of daily living without what's
called substantial assistance from a caregiver, which
means a caregiver that is either providing hands-on or
stand-by-care, somebody who has to be actually
physically touching or in the absolute immediate
vicinity of the insured.

The Si activities of daily living are
bathing, cognizance, dressing, eating, toileting, and
trans erring ;

Mr. Lukashin consistently reported an

inability to perform at least four of those. And really

 

 
iss

lis

11;

11:

11:

11:

1:

Tis

11:

Li:

Ets

aLs

Li;

112

13

1aé

741.3

1;

124

il:

11:

11:

Liss

Lie

ll:

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 16 of 39 Page ID #:374

14

14

14

14

L3s

13:

133

V3:

13:

13:

Ts

14:

14;

l4:

14;

14:

14:

14:

14:

14:

14:

14:

14:

37

42

46

20

53

57

59

04

:06

08

14

:17

TS

P25

29

32

'35

36

39

741

47

50

£52

54

57

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

what the root of the claim was, was that he had had a
Slip-and-fall at a grocery store some years prior which
resulted in a nondisplaced fracture of the wrist and
ankle, which should have healed quickly. But several
years after that event had taken place, he was still
reporting to Transamerica that he was unable to walk
without using a cane, without using a wrist brace and
with a severe limp.

I will represent to you that the only time
over approximately 30 or more dates of surveillance that
were obtained by the company throughout the course of
it's year-long investigation -- so we're talking about a
truly significant volume of surveillance here -- the
only time Mr. Lukashin was ever observed using a wrist
brace or a cane was on the one occasion when
Transamerica sent him, in accordance with its
COnCractural eight wider the policy, for an independent
medical examination with a doctor that's not affiliated
either with Transamerica or Mr. Lukashin.

On that occasion only, he was using braces,
purporting to walk with a limp and behaving in a manner
that would have been befitting someone who had a true
and legitimate need for care.

Of course, ShertLy thereafter, he was

observed taking his two dogs on a long walk up a steeply

 

 
0 6

Lis

11:

11

ll:

Te

Te

Las

118

Ls

11

La.3

LL?

dé

11:

La

de

AAS

Las

11:

As

Ae

Lis

1.2

11:

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 17 of 39 Page ID #:375

15:

Las

1S

15s

15:

Los

Ls

15:

15.3

15:

©1153

LS:

5%

Lov

Los

15:

Ls

15%

LBS

16:

:16:

16:

16:

16:

03

05

06

08

03

10

11

17

21

26

28

32

35

39

43

46

50

92

56

58

02

03

O8

16

21

10

sige

ie

Ls

14

L5

16

17

18

19

20

ZL

22

23

24

25

 

 

inclined hill and engaging in 2 wheLe host of other
activities.

THE COURT: How shortly after that visit was
that observation made?

MR. RAFALKO: I'm serry, Your Honor. What
was that?

THE COURT: How shortly after Lukashin
claimed in the visit that he wasn't able to walk was he
observed walking his dogs up the hill?

MR. RAFALKO: Either the very same day or
the very next day. But irrespective of which it was, in
each instance where the company obtained surveillance,
it would typically do five or seven days in a particular
stretch, and so you would have a consistent pattern
throughout the course of each surveillance period where
you would have Mr. Lukashin exhibiting no functional
limitation whatsoever, then going to a medical
appointment and feigning a functional limitation and
then immediately thereafter for some period of days
displaying the same conduct where he had no limitation
whatsoever.

THE COURT: What about the six factors that
you mentioned? This ambulatory function was only one of
them. Did you say that he had to show that he couldn't

perform two of the six?

 

 
11%

11%

Lis

Lie

Lis

del

11:

11:

il:

Lis

11:

11:

11:

11:

TI:

11:

Il:

ay

11:

Le

11:

11s

Las

11s

ds

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 18 of 39 Page ID #:376

16:

L6é%

16:

16:

26:

L6-

16:

1633

16:

16:

16:

16:

17:

13

Lis

Leis

i

es

Li

A?

Lis

L7s

17:

Le:

Les

24

26

32

35

38

41

52

53

56

28

00

04

08

Le

15

Le

:19

L205

29

a1

34

35

40

10

11

12

Le

14

Ls

16

17

18

19

20

21

22

23

24

ZO

 

 

MR. RAFALKO: That's correct, Your Honor.
The gist of this is you can extrapolate from other
movements that you witness him performing that he can do
other certain functions. So, for instance, so if
Mr. Lukashin were to claim that he can't use the toilet
because he can't get on and off of the commode and yet
we see him getting into and out of a car and driving the
car, which is essentially the exact same movement, then
you can say with a very high degree of certainly thak
the representation that he cannot get on and off the
commode is in fact false.

THE COURT: What about some of the other
factors? Can you tell me how the evidence were to play
out in those regards?

MR. RAFALKO: Certainly, Your Honor. So
let's use dressing as another example. Mr. Lukashin
claimed that due to issues with his wrist and leg he was
unable to dress himself because he couldn't bend in a
way that would be befitting of being able to, for
instance, put on trousers or tie his shoes; yet we have
plenty of surveillance video of him, while he's out
walking his dogs, he's doing things like bending over to
tie his shoes, bending over to pick up items from the
ground such as dog do-do, for lack of a better way to

put that, and, you know, bending over at the waist and

 

 
Ls

Te

11:

11:

Lady

Lis

11

Lis

Ld

Lis

Lis

Lis

ded

1i:

L1.:

Lol, ¢

11;

Tiles

Ls

Lis

des

AS

11s

114

Li:

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 19 of 39 Page ID #:377

ifs

Las

17

Lay

LB
HLBt
18:
78:
18:
18:
18:
18:
18:
LB:
18:
Les
18:
18:
18:
13%
io:
LO:
49%

Lo:

45

49

:52

57

:00

03

07

11

14

18

21

25

Zo

32

35

41

47

48

50

53

04

1.

13

19

LO

11

12

13

14

15

16

17

18

18

20

21,

22

Z23

24

25

LO

 

 

engaging in a whole other host of movements that would
allow, you know, any reasonable person to Say with a
high degree of certainty, you know, he could perform the
activity of daily living. Not to mention when he would
go, for instance, for a reassessment or for the IME that
I described a couple of minutes ago, you would see him
on video approaching those appointment, because
Transamerica conducted surveillance in conjunction with
the appointment itself, and you would see him, I mean,
purporting to limp in a way befitting somebody who can
hardly move, someone who could hardly even get out of a
chair, and then only a very short time later, either
later the same day or the very next day, you would see
him going on a long walk, walking his two dogs. I mean,
it's two observations that are so diametrically opposed
to one another that they couldn't possibly be
reconciled.

THE COURT: Let me switch topics fora
moment. When he made the claim with Transamerica, when
Lukashin made the claim, did he support it with
medical -- a medical letter or report, a doctor's
report’?

MR. RAFALKO: So Transamerica obtained his
medical records out of the gate, I believe, which did

show the nondisplaced fracture that I mentioned at the

 

 
LL

11:

di:

Tbs

LT:

11:

Tis

il

¥Ts

11:

Ti:

T1:

di:

et

L1*

Li:

11:

li:

11:

11:

11

11:

11:

Ales

Fle

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 20 of 39 Page ID #:378

410%

19:

S33

19:

19:

19%

19:

e119

19:

19s

208

20:

20%

20s

20:

20:

20:

20:

20%

20:

+208

20:

20:

20:

20:

22

25

29

33

35)

38

40

46

49

57

O01

03

06

11

15

18

21

26

27

30

33

37

42

48

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

11

 

 

beginning. He did in fact at the beqinmwing of his elaia
period have a fracture. However, within a period of
about, oh, say, three months of that the fracture should
have healed sufficiently to the point where he would no
longer be eligible to receive benefits.

THE COURT: Well, is there any medical

evidence regarding whether the fratture -<- was it just
in the wrist, or where else was it? Leg -- and leg and
wrist. Is there any medical evidence regarding the

healing process of the fracture?

MR. RAFALKO: Not that I have seen more
recently, Your Honor. There's nothing that I have seen
that would support the notion that the level of severity
or really anything approaching it that has been claimed
by Mr. Lukashin and observed on video is remotely
consistent with what we have seen.

THE COURT: How old a person is Lukashin?

MR. RAFALKO: I'm sorry?

THE COURT: How old is Lukashin?

MR. RAFALKO: Ms. Skylar would know better
than me. But my rough guess would be 71 or thereabouts.

THE COURT: And over how -- how long did
Transamerica make payments?

MR. RAFALKO: For a period of several years,

Your Honor. I don't have the exact date in front of me,

 

 
14.3

ie

EL §

1 ¢

11

eles

ee

Ls

Ls

Lis

11:

ll:

ll:

Lis

ll:

ll:

TI:

Li:

11:

Lis

11

Ais

ALS

Ths

Lis

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 21 of 39 Page ID #:379

20

20:

ZL

21%

21:

215

21

21:

213

21:

21:

21:

21

21

ZL:

21

21:

21x

22:

e225

22:

225

22:

22:

£50

57

02

06

dO)

13

:16

9

21

26

230

33

36

:40

42

46

250)

Do

58

04

13

15

20

25

31

10

11

12

13

14

15

16

17

18

Lo

20

a

a2

23

24

29

12

 

 

it was I want to say 2015, or so, onset of the claim.

THE COURT: When he went to these IMEs, were
those IMEs with doctors that Transamerica asked him te
visit or were those his own doctors?

MR. RAFALKO: So there were two separate
types, Your Honor. There's the IME, which is an
independent medical examination, that's with a decthox...
He also underwent a series of what are called
reassessments, which is a process that -- well, not to
get too granular, but because these are tax qualified,
what are called tax qualified policies, the federal
government requires that he be reassessed at least once
a year by an assessor, which is typically a nurse. And
in those instances, there would be a nurse as opposed to
a doctor, who would come to his home and conduct a whole
panel of inquiry and reguire him to do movements and
things like that that takes a number of hours at the
home.

THE COURT: And with regard to Faerman, the
caregiver, what is the evidence with regard to Faerman?
MR. RAFALKO: So Ms. Faerman was
consistently throughout most of the period of the claim
purporting to be Mr. Lukashin's categiver and purperting

to sign forms that reported care that she allegedly

provided for Mr. Lukashin, and then Making it so that

 

 
ddl

tiles

ATs

dil

Ulisz

Talis

11

Ta

Ld.8

ll:

ll:

14

11:

113

Tr:

Vi é

TL ¢

det

Tels

Ts

TT:

il

11

Lis

LT

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 22 of 39 Page ID #:380

Ze

22%

22:2

227

224

22:

$22:

23):

23

23:

23a:

23;

23:

23:

235

2a

235

22355

23:

232

232

e234

ress

24

24

30

38

44

48

52

55

58

O01

06

09

14

20

23

27

31

34

36

40

44

47

49

33

58

:01

:04

10

11

Le

13

14

io

16

17

18

12

20

21

22

23

24

25

13

 

 

those forms would be submitted to Transamerica.

Ms. Faerman was -- so Transamerica conducted
surveillance on Ms. Faerman in addition to Mr. Lukashin,
and on no date, not even one date, among all of the
dates on which surveillance was performed, was she ever
observed providing care for Mr. Lukashin.

Moreover -- and this is probably even more
of what I would consider to be a smoking gun type of
observation, Your Honor -- there were a whole host of
dates on which Ms. Faerman and Mr. Lukashin weren't even
together at the same place. She was 30 miles away, and
yet not withstanding the fact that they never even
crossed paths or even came close to crossing paths on
any particular date, she would still complete forms that
she had provided seven or eight hours of care for
Mr. Lukashin, which would then be submitted to
Transamerica, which Transamerica would then pay.

THE COURT: And is Faerman a Sitios sduomad
caregiver?

MR. RAFALKO: I believe she is -- would be
considered to be an informal caregiver, although I don't
have information regarding her life insurer
certification to the extent she has that.

THE COURT: And was she employed by Golden

Age?

 

 
Lis

Us

Ll

11:

Eig

11:

Tie

11s

Vs

11:

11:

ll:

141:

11

11:

Il:

11:

11:

11:

li:

Tis

Ll:

11

Lie

Il:

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 23 of 39 Page ID #:381

24:

24:

24:

24

24:

24:

24:

24:

24

24:

24;

2245

24:

25:

25:

Doe

Ze

20%

25:

25%

e253

Zot

25%

05

06

:07

09

:15

17

22

327

33

36

7:41

43

46

46

55

00

05

06

08

11

1?

21

25

31

35

10

11

12

13

14

Ls

16

17

18

19

20

21

22

23

24

25

14

 

 

MR. RAFALKO: That's our understanding, Your
Honor.

THE COURT: And do you know of any
relationship between Faerman and Lukashin?

MR. RAFALKO: Well, Your Honor, I can give
you my informal take on that, which would be that the
two of them are friends or friendly, or possibly
involved in a romantic relationship. They are certainly
observed together on a fair number of dates. But as
stated on no date is she ever observed providing any
care to him. And on quite a few number of dates when
they submitted for care, she wasn't even in the same
place.

THE COURT: And has there been any criminal
investigation that involves these matters? I mean, is
your investigation an offshoot of a criminal
investigation?

MR. RAFALKO: Well, this is a situation
where there has been a fraud report that has been made
to the California Department of Insurance, and then from
there it is within their discretion, you know, what they
would do with the matter. And as of this date, I don't
know what, you know, where their Process is.

THE COURT: And so your witnesses would be

any person who made observations through video or

 

 
Le

Lake

ils

Ads

Lis

ile

nial:

11:

dds

11:

11:

11

li:

11:

11:

Tis

li:

Tis

ll:

Lis

Ay

ids

Lis

LiL

li:

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 24 of 39 Page ID #:382

25%

255

26:

26:

26:

:26:

26:

26:

26:

26:

26:

26:

e265

26:

26:

27:

43

56

:58

00

02

06

708

pals)

:19

122

25

24

30

735

39

41

43

744

49

ae.

55

2d

39

03

10

11

12

13

14

15

16

17

18

Lo

20

21

22

23

24

AG

15

 

 

otherwise, the IME doctors and/or nurses and the
documentary evidence, I mean, at least at this point?

MR. RAFALKO: That's correct, Your Honor. I
believe there would be certainly the four parties.

There would be the assessing nurses. There would be the
IME doctor. There would be the individuals who
performed the surveillance and -- well, the Court may be
headed in this direction. But I do believe there's the
possibility for two expert witnesses that we would be
considering, and I don't know what the other parties are
thinking in that respect.

THE GOLR'T s I see. All. right.. Well, I'm
now going to ask each lawyer for the defendants to tell
me how they intend to defend the case.

So first of all, I will ask Ms. Skylar.

Well, who represents Lukashin, ypu,

Ms. Skylar?

MS. SKYLAR: Yes, Your Honor.

THE COURT: Would you take the lectern.

I mean, Transamerica has outlined its
position. What is your position, at least at this
point, going to be?

MS. SKYLAR: My client has suffered, and has
been continuously suffering to today, severe physical

and mental impairment.

 

 
ils

Ls

11%

dd.

Lids

Lids

Als

Aids

11:

Lis

11:

11:

li:

tis

11:

11:

il:

11:

ll:

li:

11:

dds

ds

Lie

fede

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 25 of 39 Page ID #:383

273

273

Ps

Z2a°2

eyes

27%

27:

27:

27

27:

28:

28:

26:

28:

28:

28:

Zee

28:

28:

26:

06

10

£15

19

24

33

36

:40

43

48

£53

59

:02

O07

od

12

16

:19

21

26

30

234

36

40

44

10

11

12

13

14

15

16

17

18

Lie

20

2l

22

23

24

2S

16

 

 

Speaking of his wrist, he just had a surgery
that he was postponing because he had -- let me back up
a little bit. So my client actually initiated this
claim back in March of 2017, subsequent to his fall
which occurred in December of 2016. Akber that 1t™s
correct he had suffered multiple fractures. And the
fracture that was referred earlier by plaintiff's
counsel, he just had a surgery to his hand because it --
it did not heal properly. And the reason why such a
long postponement of his surgical procedures that in
between he had at least four or five other urological
problems and procedures for which he's been constantly
Ciéated and is park the reqsan why he was unable to
complete his activities daily living during that period
of time.

THE COURT: What type of urological
procedures did he have?

MS. SKYLAR: Mr. Lukashin, I believe, went
for simple hernia surgery -- hernia repair surgery,
which was not healing properly. He had severe pain
because of the nerve damage that was as the result of
that surgery.

In addition to that, he had it repaired on I
think two or three different occasions with multiple

Surgeons, and as the result of that and severity, he

 

 
Ld

11:

11

Lis

11:

Tis

il:

11

11:

11:

1i¢

Il

lis

Tl:

Tl:

11

11:

11:

Ti:

11:

Tis

11s

Lee

Lis

Lis

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 26 of 39 Page ID #:384

28:

peo

29:

25):

29%

129:

29:

29°:

29:

:29:

23:3

29:

29;

:29:

29:

29:

29:

29%

29%

30:

30:

30:

30:

49

:55

00

O1

04

10

211

14

21

24

29

32

34

45

47

49

53

39

56

58

58

O01

04

06

09

10

11

12

LS

14

iS

1¢é

17

18

19

20

21

Ze

23

24

25

17

 

 

 

unfortunately had testicular removal as to complication
of his hernia. So that elevated to the level of his
disability.

THE COURT: Was this -- were these things
part of what was reported to Transamerica to Support his
claim?

MS. SKYLAR: I was not involved in his claim
for his -- his pre-litigation claim. But my
understanding that all medical impairments were
disclosed to Transamerica to Support his effect and
activities of daily living.

THE COURT: I see, All right. And what
about Mr. Voronin, you represent Faerman?

MR. VORONIN: No, Your Honor, I do not. As
far I know, Ms. Faerman has not been served yet and has
not appeared. I represent defendants Golden Age Home
Care and Robert Parkens.

THE COURT: I see. And what is your
position thus far?

MR. VORONIN: Well, Your Honor, going back
to what plaintiff's counsel said, it appears that their
evidence is video surveillance of Lukashin and of
Faerman. I represent neither of them.

There is no direct contractual relationship

between either Golden Age or Parkens and the plaintiff.

 

 
11:

11:

11:

Leg

li:

LT:

Lat

11:

Tis

Ta

Tis

li:

aie

11

11:

li:

11:

11:

li:

11:

11:

11:

11:

Ls

Lag

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 27 of 39 Page ID #:385

30:

30:

30:

20s

30:

30:

30:

30

30:

aQs

30:

30:

31:

31:

31;

312

31:

318

31%

31

318

out

Sale

31:

18

La

21

22

24

25

:28

31

130

42

SL

58

03

05

06

039

i3

18

23

:26

26

39

43

46

10

11

12

13

14

15

16

17

18

13

20

21

22

ao

24

25

18

 

 

THE COURT: There's no contractual between
Golden Age and Faerman?

MR. GOLDMAN: WNo. Faerman was affiliated
with Golden Age.

THE COURT: And Golden Age is what type of
entity?

MR. VORONIN: Golden Age effectively is an
agency that pairs people requiring some level of basic
care with people who can provide that care.

THE COURT: And when that contact is made,
does the patient pay Golden Age who then pays Faerman,
or does the patient pay Faerman who then may turn over a
part of her fee to Golden Age? How does it operate?

MR. VORONIN: I'm not a hundred percent
certelh at this time, Four Honer, But I beddeve that the
way that it works is that the beneficiary retains a
caregiver. Then the beneficiary pays the agency -- in
this case Golden Age. And Golden Age pays Faerman.

The exact sequence of which happens when I'm
not clear about. But that's the loop.

THE COURT: Thank you. All right. Let me
get back to you, Mr. Rafalko. Is what has been said by
the defendants known to you?

MR. RAFALKO: Well, I can say this, Your

Honor, I have not seen any of the medical records that

 

 
£Lé

Li:

11:

11:

add

Les

Te

lis

Tl:

Lis

Lis

wl

Ls

11

Lect

il:

tba

11:

11

11:

11:

11:

11:

La

li:

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 28 of 39 Page ID #:386

31%

31%

322

322

32%

Bet

32:

© 32):

32:

132%

33:

cic

33%

133%

a3

50

56

:00

:03

105

108

:14

27

28

31

37

39

242

:47

48

35

00

06

:09

10

20

29

10

11

12

Ls

14

15

16

17

18

19

20

21

a2

ie

24

25

19

 

 

would support what Ms. Sklar said. I'm not saying that
the procedures she has referenced haven't taken place.
But I am saying I have not seen those records.

I'm also saying that notwithstanding the
possible fact that those may exist, you know, the fact
that Mr. Lukashin might have had a procedure is not
there on the issue of whether or not he can actually
perform his activities of daily living. And the fact is
that he and Ms. Faerman reported Consistently that he
could not. And the video shows that he could perform
those activities.

THE COURT: But the essence or the basis for
the claim was the wrist and leg fracture, correct?

MR. RAFALKO: T'm 66Fry . The --

THE COURT: The basis of the original claim
was the wrist and leg fracture, correct?

MR. RAFALKO: Yes, sir.

THE COURT: And does -- do Transamerica's
records show that that claim was updated with the
information that Ms. Skylar related a few minutes ago?

MR. RAFALKO: I have not seen those records,
reoum Horner,

THE COURT: And assuming that the claim was
not updated with that information, what would be your

position? In other words, if the original claim was

 

 
11:

11:

11

dais

tis

11:

IT:

TI

IT:

11:

eas

113

Lis

112

11.8

12:

11:

V1:

tts

11:

ll:

11:

Tis

Ls

Its

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 29 of 39 Page ID #:387

33:

:33:

34:

34

34:

34:

34

34:

34:

34

34:

od

34

34

34

34:

34:

35:

35:

30%

353

SO

33

52

00

:06

14

:19

21

225

£28

33

36

138

42

45

748

:54

£55

56

58

03

08

13

17

10

11

12

13

14

15

16

1?

18

12

20

21

az

23

24

20

20

 

 

based upon the leg and wrist fracture, and your evidence
would allow a fact finder to conclude that that wasn't
the basis of his disability, could an insured such as
Lukashin offer this additional medical testimony to
Support the payments even if that information had never
been transmitted to Transamerica Prigt to this. dewewit?

MR. RAFALKO: No, I don't believe that it
could, Your Honor, because the fact of the existence of
a medical condition or the existence of a particular
procedure is not the test for whether Mr. Lukashin would
be eligible to receive benefits under the poliey.

Now, we certainly want to see those records.
And I'm sure, you know, Ms. Skylar would probably want
us to see them. But at the same time, the existence of
a particular medical condition has really no bearing on
whether or not the insured can actually perform an
activity of daily living, which is the test that's
appropriate under the policy.

THE COURT: I see. All right.. I'm going to
set a trial date, and the parties can engage in whatever
discovery they think appropriate. The trial will be in
the middle of October.

What date would a Tuesday be there?

THE CLERE: That would be October the 224

2019.

 

 
Lies

il

ll:

11:

11:

des

Lis

Ii:

Lilie

11:

11:

aA;

Li:

11

11:

ll:

ll:

11:

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 30 of 39 Page ID #:388

SoS

sabe

35:

35%

35:

35

35:

35%

235%

355

135:

36:

36:

36:

36:

17

20

25

27

734

37

38

40

:47

153

54

35

56

58

08

19

22

23

10

11

12

Ls

14

Ld

16

17

18

19

20

21

22

2

24

29

 

 

21
THE COURT: Yes. October 22, 2019, at
9 a.m., with a pretrial conference the Monday before.
THE CLERK: Yes, Your Honor. Just a moment,
please. You know, Your Honor, October 14th is a Monday

but it is a holiday.
October 7th.

THE COURT:

So I will make the pretrial on

Yes. October 7th is the

pretrial conference at 1:30.

And trial
22nd?

THE CLERK:
9 a.m

EE COURS:

Glispositive motion at

is October 20th -- which is ty

That's correct, Your Honor, at

And either side can make a

any time they deem appropriate.

The Cis cevery citer will “be at Ene eng of August.

TEE Te ERAS:

THE COURT:

you.

THE CLERK:

adjourned.

Uhat will be August 26, 20194

All right. Thank you. Thank

All rise. Court is now

(PROCEEDINGS CONCLUDED.)

 

 
Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 31 of 39 Page ID #:389

10

11

12

13

14

‘LS

16

17

18

Lo

20

21

22

ZS

24

Z5

22

 

 

CERTIFICATE OF REPORTER

COUNTY OF LOS ANGELES )

STATE OF CALIFORNIA }

I, SHERI S. KLEEGER, OFFICIAL COURT REPORTER, IN AND FOR
THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
DISTRICT OF CALIFORNIA, DO HEREBY CERTIFY THAT PURSUANT
TO SECTION 753, TITLE 28, UNITED STATES CODE, THE
FOREGOING IS A TRUE AND CORRECT TRANSCRIPT OF THE
STENOGRAPHICALLY REPORTED PROCEEDINGS HELD IN THE
ABOVE-ENTITLED MATTER AND THAT THE TRANSCRIPT PAGE
FORMAT IS IN CONFORMANCE WITH THE REGULATIONS OF THE

JUDICIAL CONFERENCE OF THE UNITED STATES.

DATE: NOVEMBER 4, 2019

fae

SHERI S. KLEEGER, CSR

FEDERAL OFFICIAL COURT REPORTER

 

 
Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 32 of 39 Page ID #:390
23

 

10

Lal

LZ

L3

14

Le

16

ae

18

LG

20

21

22

23

24

Zo

 

 

 
Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 33 of 39 Page ID #:391
1

 

 

1S (1) - 20:22

 

1

 

1 -1:5
14th (1) - 19:4
1:30 (1) - 19:8

 

2

 

2015 (1) - 10:1
2016 (1]- 14:5
2017 [1] - 14:4
2019 [4] - 18:25,
19:1, 19:16, 20:20
20th [1] - 19:9

22 [2] - 18:24, 19:1
22nd [1] - 19:10
26 [1] - 19:16

28 [1] - 20:12

 

3

 

30 [2] - 5:10, 11:11

 

 

 

 

4
4 [1] - 20:20
r
71 [1] - 9:21

753 (1] - 20:12
7th [2] - 19:6, 19:7

 

9

 

9 [2] - 19:2, 19:12

 

A

 

 

a.m [2] - 19:2, 19:12

able [3] - 4:9, 6:8,
7:19

ABOVE [1] - 20:15

ABOVE-ENTITLED
(1) - 20:15

absolute [1] - 4:19

absolutely [2] - 2:11,
3:13

accordance [1] -
5:16

acting [1] - 4:7
activities [11] - 3:9,
3:21, 4:3, 4:12, 4:15,
4:21, 6:2, 14:14,
15:11, 17:8, 17:11
activity [2] - 8:4,
18:17
addition [3] - 3:14,
11:3, 14:23
additional [1] - 18:4
adjourned [1] -
19:20
affiliated [2] - 5:18,
16:3
afterwards [1] - 4:6
Age [12] - 1:13,
17:25, 15:16, 15:25,
16:2, 16:4, 16:5, 16:7,
16:11, 16:13, 16:18
agency [2] - 16:8,
16:17
ago [2] - 8:6, 17:20
allegedly [1] - 10:24
allow [2] - 8:2, 18:2
ambulatory [1] -
6:23
amount [1] - 2:6
AND [3] - 20:9,
20:13, 20:15
ANGELES (1) - 20:5
ankle [1] - 5:4
apart [1] - 2:16
appearances [1] -
1:8
appeared [i] - 15:16
appointment [3] -
6:18, 8:7, 8:9
approaching [2] -
8:7, 9:14
appropriate [3] -
18:18, 18:21, 19:14
assess [1] - 3:17
assessing [1] - 13:5
assessment (1] -
3:23
assessor ([1]- 10:13
assessors [1]- 3:15
assistance [1] - 4:16
assuming [1] - 17:23
attempting [1] - 2:7
August [2] - 19:15,
19:16

bathing (1) - 4:22
bearing [1] - 18:15
befitting [3] - 5:22,
7:19, 8:10
beginning [2] - 9:1
behalf [2] - 1:15,
3:16
behaving [2] - 3:24,
5:21
bend [1] - 7:18
bending [3] - 7:22,
7:23, 7:25
beneficiary [2] -
16:16, 16:17
benefits [5] - 3:17,
3:19, 4:14, 9:5, 18:11
better [2] - 7:24, 9:20
between [4] - 12:4,
14:11, 15:25, 16:1
beyond [1] - 1:23
bit [7] - 14:3
brace [2] - 5:7, 5:15
braces [1] - 5:20

 

Cc

 

 

B

 

 

based (1) - 18:1

basic [1] - 16:8

basis [3] - 17:12,
17:15, 18:3

 

CALIFORNIA 2] -
20:7, 20:11

California (1) - 12:20

cane [2] - 5:7, 5:15

cannot [1] - 7:10

Car [2] - 7:7, 7:8

care [11] - 3:2, 3:3,
4:18, 5:23, 10:24,
41:6, 14215; 12:11,
12:12, 16:9

Care [2] - 1:13, 15:17

Caregiver |g] - 3:1,
4:16, 4:17, 10:20,
10:23, 11:19, 11:21,
16:17

Caregivers [1] - 2:9

case [7] - 1:23, 2:2,
2:14, 2:16, 2:24,
13:14, 16:18

cases [1] - 2:17

CENTRAL [1} - 20:10

certain [3] - 2:8, 7:4,
16:15

certainly [7] - 2:15,
4:10, 7:9, 7:15, 12:8,
13:4, 18:12

certainty (1] - 8:3

CERTIFICATE [1 -
20:3

certification [1] -
41:23

CERTIFY [1] - 20:11

chair [1] - 8:12

 

charging [1] ~ 3:2

claim (20) - 2:5, 2:6,
4:8, 5:1, 7:5, 8:19,
8:20, 9:1, 10:1, 10:22,
14:4, 15:6, 15:7, 15:8,
17:13, 17:15, 17:19,
17:23, 17:25

claimed [3] - 6:8,
7:17, 9:14

claims [1] - 2:8

clear (1) - 16:20

CLERK (g] - 1:5,
18:24, 19:3, 19:11,
19:16, 19:19

client [2] - 13:23,
14:3

close [1] - 11:13

CODE [1] - 20:12

cognizance [1] -
4:22

colleague [1] - 1:17

commode] - 7:6,
7:14

Company [1] - 1:6

company [6] - 2:5,
2:9, 2:19, 3:16, 5:11,
6:12

complete [2] - 11:14,
14:14

completely (2) -
3:11, 3:25

complication [1] -
15:1

conclude [2] - 3:24,
18:2

CONCLUDED 1) -
19:21

condition [2] - 18:9,
18:15

conduct [2] - 6:20,
10:15

conducted [3] - 2:19,
8:8, 11:2

CONFERENCE (1) -
20:17

conference [4] -
4:22, 1:25, 19:2, 19:8

CONFORMANCE [1]
- 20:16

conjunction [2] -
3:19, 8:8

consequence [1] -
1:24

consider [1] - 11:8

considered (1] -
11:21

considering [1] -
13:10

consistent [2] - 6:14,
9:16

consistently [3] -
4:24, 10:22, 17:9

constantly [1] -
14:12

contact [1] - 16:10

continuing [1] - 3:18

continuously [1] -
13:24

contractual [2) -
15:24, 16:1

contractural [1] -
Balt

contrast [1] - 3:10

CORRECT (1] -
20:13

correct [7] - 2:12,
TA, 13:3, 14:6, 17:13,
17:16, 19:11

Counsel [1] - 1:8

counsel [2] - 14:8,
15:21

COUNTY (1) - 20:5

couple [1] - 8:6

course [4] - 2:21,
5:11, 5:24, 6:15

COURT [42] - 1:18,
1:21, 2:13, 4:2, 6:3,
6:7, 6:22, 7:12, 8:18,
9:6, 9:17, 9:19, 9:22,
10:2, 10:19, 11:18,
11:24, 12:3, 12:14,
12:24, 13:12, 13:19,
14:16, 15:4, 15:12,
15:18, 16:1, 16:5,
16:10, 16:21, 17:12,
17:15, 17:18, 17:23,
18:19, 19:1, 19:7,
19:13, 19:17, 20:9,
20:10, 20:24

court [1] - 19:19

Court [3] - 1:22,
2AF, ASS

criminal [2] - 12:14,
12:16

crossed [1] - 11:13

crossing [1] - 11:13

CSR [1] - 20:23

cutoff (1) - 19:15

CV-19-00662 [1] -
1:5

 

D

 

 

daily [11] - 3:9, 3:21,
4:3, 4:12, 4:15, 4:21,
8:4, 14:14, 15:11,
17:8, 18:17

damage [1] - 14:21

date [8] - 9:25, 11:4,

 

 
 

Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 34 of39 Page ID #382

 

17:14, 12:10, 12:22,
18:20, 18:23

DATE (1) - 20:20

dates [5) - 5:10,
11:5, 11:10, 12:9,
12:11

days [2] - 6:13, 6:19

December (1] - 14:5

decisions [1] - 1:24

deem [1] - 19:14

defend [1] - 13:14

defendant [4] - 1:10,
2:5, 2:8, 2:24

defendants [4] -
1:12, 13:13, 15:16,
16:23

deficit [1] - 3:8

define [2] - 4:2, 4:13

defrauded [2] - 2:9

degree (2) - 7:9, 8:3

Department [1] -
12:20

described [1] - 8:6

designed [1] - 1:22

determine [1] - 3:17

diametrically [1] -
8:15

different [2] - 3:25,
14:24

differently [1] - 4:7

direct [1] - 15:24

direction [1] - 13:8

disability [2] - 15:3,
18:3

disclosed [1] - 15:10

discovery [2] -
18:21, 19:15

discretion [1] - 12:21

displaying [1] - 6:20

dispositive [1] -
19:14

DISTRICT (2) -
20:10, 20:11

DO (1) - 20:11

do-do (1] - 7:24

doctor [4] - 5:18,
10:7, 10:15, 13:6

doctor's [1] - 8:21

doctors [3] - 10:3,
10:4, 13:1

documentary [1] -
13:2

dog [1] - 7:24

dogs [4] - 5:25, 6:9,
7:22, 8:14

dress [1] - 7:18

dressing [2] - 4:22,
7:16

driving [1] - 7:7

due [1] - 7:17
during [1] - 14:14

 

E

 

eating [1] - 4:22
effect [1] - 15:10
effectively [1] - 16:7
eight [1] - 11:15
either [7} - 3:15,
4:17, 5:19, 6:10, 8:12,
15:25, 19:13
elevated [1] - 15:2
eligibility [1] - 3:18
eligible [2 - 9:5,
18:11
employed [1] - 11:24
end [1] - 19:15
engage [1] - 18:20
engaging [2] - 6:1,
8:1
ENTITLED (1) -
20:15
entity [1] - 16:6
essence [1] - 17:12
essentially (3) -
2:10, 3:17, 7:8
establish [1] - 2:14
event([1]- 5:5
evidence [9] - 2:2,
2:13, 7:13, 9:7, 9:9,
10:20, 13:2, 15:22,
18:1
exact [3] - 7:8, 9:25,
16:19
examination [2] -
5:18, 10:7
example [1] - 7:16
exhibiting [1] - 6:16
exist [1] - 17:5
existence [3] - 18:8,
18:9, 18:14
expert[1] - 13:9
extent [1] - 11:23
extrapolate [1] - 7:2

15:13, 15:15, 15:23,
16:2, 16:3, 16:11,
16:12, 16:18, 17:9
fair [1] - 12:9
fairly [1] - 3:7
fall [2] - 5:2, 14:4
false [1] - 7:11
far (2) - 15:15, 15:19
FEDERAL [1] - 20:24
federal (1) - 10:11
fee [1] - 16:13
feigned [1] - 3:20
feigning [1] - 6:18
few [2] - 12:11, 17:20
finder [1] - 18:2
first [1] - 13:15
five [2] - 6:13, 14:11
follow [1] - 4:5
follow-up [1] - 4:5
FOR [2] - 20:9, 20:10
FOREGOING [1] -
20:13
FORMAT (1) - 20:16
forms [3] - 10:24,
11:1, 11:14
four [3] - 4:25, 13:4,
14:11
fracture (10) - 5:3,
8:25, 9:2, 9:3, 9:7,
9:10, 14:7, 17:13,
17:16, 18:1
fractures [1] - 14:6
fraud [2] - 2:17,
12:19
friendly [1] - 12:7
friends [1] - 12:7
front [1] - 9:25
function [1] - 6:23
functional [4] - 3:8,
3:13, 6:16, 6:18
functioning [1] -
3:12
functions [1] - 7:4

gun (1) - 11:8

 

H

 

hand [1] - 14:8

hands [1] - 4:17

hands-on [1] - 4:17

hardly (2) - 8:11

headed [1] - 13:8

heal [1] - 14:9

healed [2] - 5:4, 9:4

healing [2] - 9:10,
14:20

hear[1]- 1:18

HELD (1) - 20:14

held [1] - 4:11

HEREBY (1) - 20:11

hernia [3] - 14:19,
16:2

high [2] - 7:9, 8:3

hill (2) - 6:1, 6:9

himself [1] - 7:18

holiday [1] - 19:5

home [2] - 10:15,
10:18

Home [2] - 1:13,
15:16

Honor (26) - 1:9,
4:11, 1:14, 2:12, 2:15
4:10, 6:5, 7:1, 7:15,
9:12, 9:25, 10:6, 11:9,
42:2, 12:5, 13:3,
13:18, 15:14, 15:20,
16:15, 16:25, 17:22,
18:8, 19:3, 19:4,
19:11

host (3] - 6:1, 8:1,
11:9

hours [2] - 10:17,
11:15

hundred [1] - 16:14

?

inclined [1] - 6:1

independent [2] -
5:17, 10:7

individuals [1] - 13:6

informal [2] - 11:21,
12:6

information [4] -
11:22, 17:20, 17:24,
18:5

informational [1] -
1:25

initiated [1] - 14:3

inquiry [1] - 10:16

instance [4] - 6:12,
7:4, 7:20, 8:5

instances [1] - 10:14

Insurance [2] - 1:6,
42:20

insured [5] - 2:24,
4:14, 4:20, 18:3,
18:16

insurer [1] - 11:22

intend [1] - 13:14

investigation [5] -
2:18, 5:12, 12:15,
12:16, 12:17

involved [2] - 12:8,
15:7

involves [1] - 12:15

irrespective [1] -
6:11

IS [2] - 20:13, 20:16

issue [1] - 17:7

issues [1] - 7:17

Item [1) - 1:5

items [1] - 7:23

itself [1] - 8:9

 

J

 

 

 

G

 

 

 

F

 

 

fact [12] - 2:18, 2:20,
3:5, 3:11, 7:11, 9:1,
11:12, 17:5, 17:8,
18:2, 18:8

factors [2] - 6:22,
LAS

Faerman [19] - 2:25,
3:6, 10:19, 10:20,
10:21, 11:2, 11:3,
11:10, 11:18, 12:4,

 

gate [1] - 8:24

gist (1) - 7:2

Golden (12) - 1:13,
11:24, 15:16, 15:25,
16:2, 16:4, 16:5, 16:7,
16:11, 16:13, 16:18

GOLDMAN (1] - 16:3

government (‘] -
10:12

granular [1] - 10:10

grocery [1] - 5:2

ground [1] - 7:24

guess [1] - 9:21

 

IME [4] - 8:5, 10:6,
13:1, 13:6

IMEs [2] - 10:2, 10:3

immediate (1) - 4:19

immediately (2) -
3:23, 6:19

impairment (1] -
13:25

impairments [1] -
15:9

IN [3] - 20:9, 20:14,
20:16

inability [3] - 3:8,
3:21, 4:25

 

joined [1] - 1:16
JUDICIAL (1) - 20:17
Julia (1) - 1:10

 

K

 

Katharine [1] - 1:17

KLEEGER [2] - 20:9,
20:23

known [1] - 16:23

 

L

 

 

lack [1] - 7:24
lawsuit [1] - 18:6
lawyer [1] - 13:13
lead [1] - 2:23
least [5] - 4:25,

 

 
Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 35 of39 Page ID #393

 

10:12, 13:2, 13:21,
14:11

lectern [1] - 13:19

leg [6] - 7:17, 9:8,
17:13, 17:16, 18:4

legitimate [1] - 5:23

letter [1] - 8:21

level [3] - 9:13, 15:2,
16:8

life [14] - 11:22

Life (1) - 1:6

limitation [3] - 6:17,
6:18, 6:20

limitations [1] - 3:13

limp [3] - 5:8, 5:21,
8:10

litigation [1] - 15:8

living [11] - 3:9, 3:21,
4:4, 4:12, 4:15, 4:21,
8:4, 14:14, 15:11,
17:8, 18:17

loop [1] - 16:20

LOS [1] - 20:5

Lukashin [32] - 1:7,
1:10, 2:23, 3:2, 3:5,
3:15, 3:20, 4:5, 4:12,
4:24, 5:14, 5:19, 6:7,
6:16, 7:5, 7:16, 8:20,
9:15, 9:17, 9:19,
10:25, 11:3, 11:6,
11:10, 11:16, 12:4,
13:16, 14:18, 15:22,
17:6, 18:4, 18:10

Lukashin's [1] -
10:23

 

M

 

 

managerial [1] - 1:25
manner [2] - 3:25,
5:21
March [1] - 14:4
MATTER (1] - 20:15
matter [1] - 12:22
matters (1) - 12:15
mean [5] - 8:9, 8:14,
12:15, 13:2, 13:20
means [2] - 4:3, 4:17
medical [14] - 4:1,
5:18, 6:17, 8:21, 8:24,
9:6, 9:9, 10:7, 15:9,
16:25, 18:4, 18:9,
18:15
meet [i] - 3:15
meetings [1] - 3:19
member [1] - 3:12
mental [1] - 13:25
mention [1] - 8:4
mentioned [2] - 6:23,

8:25
Michael [1] - 1:15
middle [1] - 18:22
might (1] - 17:6
miles [1] - 11:11
minutes [3] - 4:1,
8:6, 17:20
moment [3] - 4:13,
8:19, 19:3
Monday [2] - 19:2,
19:4
money [1] - 2:6
months [1] - 9:3
Mooney [1] - 1:17
moreover [1] - 11:7
morning [3] - 1:9,
41:11, 1:14
most [1] - 10:22
motion [1] - 19:14
move [1] - 8:11
movement (1] - 7:8

movements [3] - 7:3,

8:1, 10:16

MR [32] - 1:11, 1:14,
1:20, 2:11, 2:15, 4:10,
6:5, 6:10, 7:1, 7:15,
8:23, 9:11, 9:18, 9:20,
9:24, 10:5, 10:21,
41:20, 12:1, 12:5,
12:18, 13:3, 15:14,
15:20, 16:3, 16:7,
16:14, 16:24, 17:14,
17:17, 17:21, 18:7

MS [5] - 1:9, 13:18,
13:23, 14:18, 15:7

multiple [4] - 2:22,
3:14, 14:6, 14:24

13:5

 

O

 

 

N

 

 

need [1] - 5:23

nerve [1] - 14:21

never [2] - 11:12,
18:5

next [2] - 6:11, 8:13

nondisplaced [2] -
5:3, 8:25

normal [1] - 3:12

nothing [1] - 9:12

notion [1] - 9:13

notwithstanding (1)
- 17:4

NOVEMBER (1] -
20:20

number [3] - 10:17,
12:9, 12:11

nurse [2] - 10:13,
10:14

nurses [2] - 13:1,

observation [3] -
4:4, 6:4, 11:9

observations [2] -
8:15, 12:25

observed [12] - 3:5,
3:10, 3:24, 4:7, 4:8,
5:14, 5:25, 6:9, 9:15,
11:6, 12:9, 12:10

obtained [5] - 2:23,
3:4, 5:11, 6:12, 8:23

occasion [2] - 5:15,
5:20

occasions [2] - 3:14,
14:24

occurred [1] - 14:5

October [7] - 18:22,
18:24, 19:1, 19:4,
19:6, 19:7, 19:9

OF [7] - 20:3, 20:5,
20:7, 20:11, 20:13,
20:16, 20:17

offer [1] - 18:4

office [1] - 1:16

OFFICIAL [2] - 20:9,
20:24

offshoot (1] - 12:16

old [2] - 9:17, 9:19

once [1] - 10:12

one [4] - 5:15, 6:23,
8:16, 11:4

onset [1] - 10:1

operate [1] - 16:13

opposed [2] - 8:15,
10:14

opposite [1] - 3:11

order [1] - 4:13

original (2) - 17:15,
17:25

otherwise [1] - 13:1

outline [1] - 2:4

outlined [1] - 13:20

 

 

 

own [1] - 10:4
P
PAGE 1] - 20:15

paid [3] - 2:5, 2:6,
2:7

pain [1] - 14:20

pairs [1] - 16:8

panel (1] - 10:16

Parkens [3] - 1:12,
15:17, 15:25

part [3] - 14:13, 15:5,

 

16:13

particular [4] - 6:13,
11:14, 18:9, 18:15

parties [3] - 13:4,
13:10, 18:20

paths [2] - 11:13

patient [2] - 16:11,
16:12

pattern [1] - 6:14

pay [3] - 11:17,
16:11, 16:12

payments (2) - 9:23,
18:5

pays [3] - 16:11,
16:17, 16:18

people [2] - 16:8,
16:9

percent [1] - 16:14

perfectly [1] - 3:12

perform (9] - 3:8,
3:21, 4:14, 4:25, 6:25
8:3, 17:8, 17:10,
18:16

performed [2] - 11:5,
427

performing [1] - 7:3

period (s] - 2:20,
2:22, 6:15, 6:19, 9:2,
9:24, 10:22, 14:14

periodically (1) -
3:16

person [3] - 8:2,
9:17, 12:25

physical [1] - 13:24

physically [1] - 4:19

pick [1] - 7:23

place [4] - 5:5, 11:11,
T2213). 172

plaintiff [2] - 1:15,
15:25

plaintiff's [2] - 14:7,
16:21

play [1] - 7:13

pleadings [1] - 1:23

plenty [1] - 7:21

point [4] - 2:2, 9:4,
13:2, 13:22

policies [2] - 4:3,
10:11

policy (6 - 2:25,
3:22, 4:11, 5:17,
18:11, 18:18

position [4] - 13:21,
15:19, 17:25

possibility [1] - 13:9

possible [1] - 17:5

possibly [2] - 8:16,
12:7

postponement [1] -
14:10

postponing [1] -
14:2

pre [1] - 15:8

pre-litigation (1) -
15:8

presided (1) - 2:18

pretrial [3] - 19:2,
19:5, 19:8

problems [1] - 14:12

procedure [2] - 17:6,
18:10

procedures [4] -
14:10, 14:12, 14:17,
17:2

PROCEEDINGS [2] -
19:21, 20:14

process [3] - 9:10,
10:9, 12:23

professional [1] -
11:18

properly [2] - 14:9,
14:20

protracted [1] - 2:19

provide [1] - 16:9

provided [2] - 10:25,
11:15

provider [1] - 4:1

providing [4] - 3:2,
4:17, 11:6, 12:10

purported [1] - 3:1

purporting [4] - 5:21,
8:10, 10:23

PURSUANT [1] -
20:11

put [2] - 7:20, 7:25

 

Q

 

qualified (2) - 10:10,
10:11

quickly [1] - 5:4

quite [1] - 12:11

 

R

 

 

RAFALKO 26] -
1:14, 1:20, 2:11, 2:15,
4:10, 6:5, 6:10, 7:1,
7:15, 8:23, 9:11, 9:18,
9:20, 9:24, 10:5,
10:21, 11:20, 12:1,
12:5, 12:18, 13:3,
16:24, 17:14, 17:17,
17:21, 18:7

Rafalko [4] - 1:15,
1:19, 2:1, 16:22

re (1) - 3:17

re-assess (1] - 3:17

 

 
Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 36 of 39 Page ID #:394

4

 

 

really [3] - 4:25,
9:14, 18:15

reason [2] - 14:9,
14:13

reasonable [1] - 8:2

reassessed [1] -
10:12

reassessment [1] -
8:5

reassessments [1] -
10:9

receive [3] - 3:18,
9:5, 18:11

recently [1] - 9:12

reconciled [1] - 8:17

records [6] - 8:24,
16:25, 17:3, 17:19,
17:21, 18:12

referenced [1] - 17:2

referred [1] - 14:7

regard [2] - 10:19,
10:20

regarding [3] - 9:7,
9:9, 11:22

regards [1] - 7:14

REGULATIONS (11 -
20:16

reimbursed [1] - 3:3

related [1] - 17:20

relationship [3] -
12:4, 12:8, 15:24

remotely [1] - 9:15

removal [1] - 15:1

repair [1] - 14:19

repaired [1] - 14:23

repeatedly [1] - 3:20

report [4] - 3:6, 8:21,
8:22, 12:19

REPORTED ((] -
20:14

reported [5] - 4:1,
4:24, 10:24, 15:5,
17:9

REPORTER 33) -
20:3, 20:9, 20:24

reporting [2] - 3:6,
5:6

represent [4] - 5:9,
15:13, 15:16, 15:23

representation [1] -
7:10

represents [1] -
13:16

require [1] - 10:16

required [1] - 3:15

requires [1] - 10:12

requiring [1] - 16:8

respect ([1]- 13:11

result [2] - 14:21,
14:25

resulted [1] - 5:3

retains [1] - 16:16

rise [1] - 19:19

Robert [2] - 1:12,
15:17

romantic [1] - 12:8

root [1] - 5:1

rough [1] - 9:21

rounds [1] - 2:22

 

S

 

 

SECTION (1) - 20:12

see (10) - 7:7, 8:6,
8:9, 8:13, 13:12,
15:12, 15:18, 18:12,
18:14, 18:19

sent [i] - 5:16

separate [(1]- 10:5

sequence [1] - 16:19

series [1] - 10:8

served [1] - 15:15

set [1] - 18:20

sets [1] - 2:16

seven [2] - 6:13,
11:15

several [2] - 5:4,
9:24

severe [4] - 3:7, 5:8,
13:24, 14:20

severity [2] - 9:13,
14:25

SHERI [2] - 20:9,
20:23

shoes [2] - 7:20,
7:23
short [1] - 8:12

shortly [3] - 5:24,
6:3, 6:7

show [3] - 6:24, 8:25,
17:19

shows [1] - 17:10

side [1] - 19:13

sign [1] - 10:24

significant [1] - 5:13

simple [1] - 14:19

situation [1] - 12:18

Six [4] - 4:12, 4:21,
6:22, 6:25

Sklar [1] - 17:1

SKYLAR [5] - 1:9,
13:18, 13:23, 14:18,
15:7

Skylar [6] - 1:10,
9:20, 13:15, 13:17,
17:20, 18:13

slip [1] - 5:2

slip-and-fall [1] - 5:2

smoking [1] - 11:8

society [1] - 3:12

someone [2] - 5:22,
8:11

soon(1]- 3:23

sorry (3) - 6:5, 9:18,
17:14

speaking [1] - 14:1

specificity (1] - 4:3

$$ [1] - 20:6

stand [1] - 4:18

stand-by-care [1] -
4:18

STATE (1] - 20:7

STATES [3] - 20:10,
20:12, 20:17

status [2] - 1:22,
1:24

steeply [1] - 5:25

STENOGRAPHICA
LLY [1] - 20:14

still [2] - 5:5, 11:14

store [1] - 5:2

stretch [1] - 6:14

submitted [3] - 11:1,
11:16, 12:12

subsequent [1] -
14:4

substantial [2] - 2:6,
4:16

suffered [3] - 3:7,
13:23, 14:6

suffering [1] - 13:24

sufficiently [1] - 9:4

support [6] - 8:20,
9:13, 15:5, 15:19,
17:1, 18:5

supposedly [1] - 3:1

surgeons (1] - 14:25

surgery [5] - 14:1,
14:8, 14:19, 14:22

surgical [1] - 14:10

surveillance [12] -
2:22, 3:4, 5:10, 5:13,
6:12, 6:15, 7:21, 8:8,
11:3, 11:5, 13:7,
15:22

switch [1] - 8:18

 

T

 

 

tax [2] - 10:10, 10:11

terms [1] - 3:4

test [2] - 18:10,
18:17

testicular [1] - 15:1

testimony (1) - 18:4

THAT [2] - 20:11,
20:15

THE (54) - 1:5, 1:18,

 

4:21, 2:13, 4:2, 6:3,
6:7, 6:22, 7:12, 8:18,
9:6, 9:17, 9:19, 9:22
10:2, 10:19, 11:18,
11:24, 12:3, 12:14,
12:24, 13:12, 13:19,
14:16, 15:4, 15:12,
15:18, 16:1, 16:5,
16:10, 16:21, 17:12,
17:15, 17:18, 17:23,
18:19, 18:24, 19:1,
19:3, 19:7, 19:11,
19:13, 19:16, 19:17,
19:19, 20:10, 20:12,
20:13, 20:14, 20:15,
20:16, 20:17

thereabouts [1] -
9:21

thereafter (3] - 3:23,
5:24, 6:19

thinking (1) - 13:11

three [2] - 9:3, 14:24

throughout [3] -
5:11, 6:15, 10:22

tie [2] - 7:20, 7:23

TITLE [1] - 20:12

TO[1}- 20:12

today [2] - 1:16,
13:24

together (2) - 11:11,
12:9

toilet (1) - 7:5

toileting [1] - 4:22

topics [1] - 8:18

touching [1] - 4:19

toward [1] - 2:6

Transamerica [21] -
1:6, 1:16, 3:3, 3:7,
4:6, 5:6, 5:16, 5:19,
8:8, 8:19, 8:23, 9:23,
10:3, 14:1, 11:2,
11:17, 13:20, 15:5,
15:10, 18:6

Transamerica’s [2] -
2:25, 17:18

TRANSCRIPT (2) -
20:13, 20:15

transferring [1] -
4:23

transmitted [1] -
18:6

treated [1] - 14:13

trial [3] - 18:20,
18:21, 19:9

tried [1] - 2:2

trigger [2] - 3:22,
4:14

trousers [1] - 7:20

true [1] - 5:22

TRUE 11] - 20:13

truly [2] - 2:19, 5:13

Tuesday (1] - 18:23

turn [1] - 16:12

two [9] - 4:15, 5:25,
6:25, 8:14, 8:15, 10:5
12:7, 13:9, 14:24

type [3] - 11:8,
14:16, 16:5

types [1] - 10:6

typically (2) - 6:13,
10:13

 

U

 

unable (4) - 4:14,
5:6, 7:18, 14:13

under (4] - 2:24,
5:17, 18:11, 18:18

underwent [1] - 10:8

unfortunately [1] -
15:1

uniformly [1] - 3:20

UNITED (3) - 20:10,
20:12, 20:17

up [5] - 4:5, 5:25,
6:9, 7:23, 14:2

updated [2] - 17:19,
17:24

urological [2] -
14:11, 14:16

 

Vv

 

versus [1] - 1:6

vicinity [1] - 4:20

video [10] - 3:5, 3:10,
3:24, 4:8, 7:21, 8:7,
9:15, 12:25, 15:22,
17:10

visit [4] - 4:5, 6:3,
6:8, 10:4

Vladimir [1] - 1:6

volume [1] - 5:13

VORONIN [5] - 1:11,
15:14, 15:20, 16:7,
16:14

Voronin [2] - 1:12,
15:13

 

WwW

 

 

waist [1] - 7:25
walk [5] - 5:6, 5:21,
6:25, 6:8, 8:14
walking [3] - 6:9,
7:22, 8:14
whatsoever [3] -
3:13, 6:17, 6:21

 

 
Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 37 of 39 Page ID #:395
oS

 

whole [4] - 6:1, 8:1,
10:15, 11:9

WITH [1] - 20:16

withstanding [1] -
1112

witness (1] - 7:3

witnesses [2] -
12:24, 13:9

words [2] - 4:7,
17:25

works [1] - 16:16

wrist [10] - 5:3, 5:7,
5:14, 7:17, 9:8, 9:9,
14:1, 17:13, 17:16,
18:1

 

Y

 

year [4] - 2:20, 2:21,
5:12, 10:13

year-long [1] - 5:12

years [3] - 5:2, 5:5,
9:24

Yuri (1) - 1:12

 

 
Case 2:19

oOo Oo 1D HD A Fe WY YH eS

— eet
oO ES

-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 38 of 39 Page ID #:396

CERTIFICATE OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES:

Iam a resident of the County of Los Angeles, State of California. I am
over the age of 18. My business address is 14011 Ventura Blvd., Suite 212w,
Sherman Oaks, CA 91423.

On November 18, 2019, at Sherman Oaks, California, I served the foregoing
documents described as

DECLARATION OF YURI VORONIN
electronically via the CM/ECF system. All parties on the Notice of Electronic
Filing to receive electronic notice in this action via the CM /ECF system listed

below have been served.

[X] Via email through ECF:

 

NY NY NY NY NY NY YBBR RR Be ee
eMER&RORPBREPREBSE SRR BEE

Dina R. Richman (Attorneys for Plaintiff TRANSAMERICA

COZEN & O’CONNER INSURANCE COMPANY)
601 S. Figueroa Street, Suite 3700

Los Angeles, CA 90017

Tel: 213.892.7900

Fax: 213.892-7999

Email: drichman@cozen.com

Michael D. Rafalko (appearing pro hac

vice)

Katherine E. Mooney (appearing pro had

vice)

COZEN O’Connor

One Liberty Place

1650 Market Street, Suite 2800

Philadelphia, PA 19103

Tel 215.665.4611

Email: mrafalko@cozen.com
kmooney@cozen.com

(Attorneys for Defendant Vladimir

Lukashin)

Julia Sklar

Law Offices of Julia Sklar
14414 Hamlin Street
Van Nuys, CA 91401

 

 

 

 

 

DECLARATION OF YURI VORONIN
9

 

 
Case 2:19-cv-00662-SVW-JPR Document 46 Filed 11/18/19 Page 39 of 39 Page ID #:397

 

—

Tel: (818) 904-1597
Fax: (818) 947-0177
E-mail: natabykova@hotmail.com

 

 

 

 

[ X ] (FEDERAL) I declare that I am a member of the bar of this court.

I declare under penalty of perjury under the laws of the United States
that the foregoing is true and correct and that this declaration was executed on
November 18, 2019, at Sherman Oaks, California.

/s/ Yuri Voronin
Yuri Voronin

Oo Oo TH NH BP WY LY

BO NH Bw BO BO RD ND OND NR Om i eee a i
So AD OH FP YH NY KF CT OO HA HR Hw BP WY BB KH OO

 

DECLARATION OF YURI VORONIN
10

 

 
